Title: To Thomas Jefferson from Nathaniel Ellicott, 5 July 1805
From: Ellicott, Nathaniel
To: Jefferson, Thomas


                  
                     Respected Friend Tho. Jefferson 
                     
                     Occoquan 5 July 1805
                  
                  I have frequently Understood that you had an Idea of a Road from Washington Southwesterly to Cross Rappk. at or about Normond ford, that you had pursonlly Examined the Present different Crossing Places on Bull Run without being able to discover any Very Eligible Situations for a great Public Road—(It is True I am much Interested in making, this my Situation as Public as Possible, it being a place of Considerable Trade Already) but I have I think a Very general Acquaintance with the ground all the way up the Different branches of Occoquan and I know of no Situation for Crossing that could be made Tollerable without Immence Labor, To and from this Place, the Roads are Already made Towards Washington to within 3 miles of Alexa. and Towards Normonds Ford 12 Miles and there is a good bridge across the River at this Place the hills on Each Side does not Exceed (in any Part 5°. Assent and for the most Part 3 to 4—Some few years back I had a Survey made of all the Principle Roads and Situations from Alexa. Southwesterly as far as Normonds ford and I find that a Strait line from the Capital in Washington to Normonds ford Crosses Occoquan but 1 Mile above this Place, and to Speak Candidly and disinterestedly on the Subject I am of opinion there is no way can Ever be got for such a Road Nearer nor better than this Rout, for from this Place (which is but 15 miles (Measd) from Alexa. on a strait line to Normonds ford, we Cross not the most Remote branch of Occoquan Nor any other water Course of Note the whole way. if any other Information is wanted such as the Course and distances or Even the Plott of the whole I can furnish it with pleasure—But a question arises how could such a Road be made Even Supposing it to be of the most Immense advantage and Convenience to the Union
                  —has the Executive any Power of this kind 
                  —has Congress and Power of this kind 
                  —will our Virginia Legislature Pass a law to that Effect unless to Incorporate a Company for the Purpose, 
                  Our County Court we know will never do any thing of the kind.
                  In all this letter you will observe you are addressed as a Private Citizen and if you see fit to Reply you will Please do it as Such, my freedom I am Sure you will Excuse
                  I am Respectfully Yrs.
                  
                     N. Ellicott 
                     
                  
               